DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 12/22/2020 have been considered but are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, 17-41, and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam et al. (US 2009/0135317 A1 – hereinafter Lynam) and Carollo et al. (US 20170227777 A1 – hereinafter Carollo).
Regarding claim 1, Lynam discloses a display system having an axis and comprising: first and second display layers (Fig. 2 – display layer 12 and display layer 18), each of the first and second display layers comprising a pixelated display layer  ([0035]); and an optical system between said first and second display layers (Fig. 2 – element 14), the optical system configured to form an optical image of a first predefined area of the first display layer on a second predefined area of the second layer (Fig. 2).

Carollo discloses the optical system is telecentric at the second display layer (Fig. 4; [0069]).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Carollo into the display system taught by Lynam to make the magnification independent of the depth.
Regarding claim 2, Lynam also discloses said optical system is configured to form an optical image of said second area on said first area (Fig. 2).
	Regarding claim 3, Lynam also discloses the first and second layers are optical conjugates of one another (Fig. 2).
	Regarding claim 4, Lynam also discloses the second display layer is spatially separated from a plane that is optically-conjugate to a plane of the first display layer (Fig. 2).
	Regarding claim 5, Lynam also discloses said optical system is configured to establish a unique one-to-one imaging correspondence between the first and second areas (Fig. 2).
	Regarding claim 7, Lynam also discloses the first area includes a first group of pixels of the first display layer, the second area includes a second group of pixels of the second display layer, and the first and second areas are optical conjugates of one another (Fig. 2; [0035]).
	Regarding claim 8, Lynam also discloses at least one of the first and second groups of pixels includes only one pixel (Fig. 2; [0035] – each pixel is interpreted as a group on its own, thus the first group and the second group includes only one pixel).
	Regarding claim 9, Lynam also discloses the first display layer has a first dynamic range, the second display layer has a second dynamic range, and the display system has a system dynamic range a value of which is a product of values of the first and second dynamic ranges ([0036]).
Regarding claim 10, Lynam also discloses said optical system is configured to image said first area onto said second area with a unit lateral magnification (Fig. 2 – magnification of 1).
	Regarding claim 11, Lynam also discloses ratios between each of dimensions of the second area and respectively-corresponding dimensions of the first area are substantially equal to m, wherein m is a lateral magnification of said optical system (Fig. 2 – magnification of 1).
Regarding claim 12, Carollo also discloses the display system is a head mounted display ([0106] – a HMD device).
	Regarding claim 13, Lynam also discloses a light source disposed in optical communication with the first display layer, and wherein the first display layer is configured to modulate the light received from the source ([0030]).
Regarding claim 14, Carollo also discloses the second display layer is configured to receive modulated light from the first display layer and configured to modulate the received light, and comprising an eyepiece for receiving the modulated light from the second display layer (Fig. 2; [0062] – eyepiece with lens 210).
([0046]).
	Regarding claim 18, Carollo also discloses the optical system includes an optical relay system (Fig. 2 – layer 206 as an optical relay system).
	Regarding claim 19, Carollo also discloses the optical system includes a beam splitter (Fig. 2 – layer 206 with beam splitter).
	Regarding claim 20, Carollo also discloses the optical system includes a polarized beam splitter ([0054]).
	Regarding claim 21, Carollo also discloses the optical system is telecentric at the first display layer (Fig. 4; [0069]).
Regarding claim 23, Carollo also discloses the first and second display layers are configured to spatially modulate light (Fig. 2).
Regarding claim 24, Lynam discloses a display system having an axis and comprising: first and second display layers (Fig. 2 – display layer 12 and display layer 18), each of the first and second display layers comprising a pixelated display layer ([0035]); and an optical system between said first and second display layers, the optical system configured to form an optical image of a first predefined area of the first display layer on a second predefined area of the second layer (Fig. 2).
Lynam does not disclose the first display layer comprises a reflective spatial light modulation layer.
 Carollo discloses a first display layer comprises a reflective spatial light modulation layer (Fig. 2).

Regarding claim 22, Carollo also discloses the optical system is telecentric at the second display layer (Fig. 4; [0069]).
Regarding claim 25, Carollo also discloses the first display layer comprises a transmissive spatial light modulation layer ([0041] – transmits light in AR environment).
Regarding claim 26, Carollo also discloses a reflective spatial light modulation layer (Fig. 2).
Regarding claim 27, Carollo also discloses the second display layer comprises a transmissive spatial light modulation layer (Fig. 2).
Regarding claim 28, Carollo also discloses the second display layer comprises a reflective spatial light modulation layer (Fig. 2).
Regarding claim 29, Carollo also discloses the second display layer comprises a transmissive spatial light modulation layer ([0041] – transmits light in AR environment).
Regarding claim 30, Lynam also discloses said optical system is configured to form an optical image of said second area on said first area (Fig. 2).
Regarding claim 31, Lynam also discloses the first and second layers are optical conjugates of one another (Fig. 2).
(Fig. 2).
Regarding claim 33, Lynam also discloses said optical system is configured to establish a unique one-to-one imaging correspondence between the first and second areas (Fig. 2).
Regarding claim 34, Lynam also discloses the first area includes a first group of pixels of the first display layer, the second area includes a second group of pixels of the second display layer, and the first and second areas are optical conjugates of one another (Fig. 2; [0035]).
Regarding claim 35, Lynam also discloses at least one of the first and second groups of pixels includes only one pixel (Fig. 2; [0035] – each pixel is interpreted as a group on its own, thus the first group and the second group includes only one pixel).
Regarding claim 36, Lynam also discloses the first display layer has a first dynamic range, the second display layer has a second dynamic range, and the display system has a system dynamic range a value of which is a product of values of the first and second dynamic ranges ([0036]).
Regarding claim 37, Lynam also discloses said optical system is configured to image said first area onto said second area with a unit lateral magnification (Fig. 2 – magnification of 1).
Regarding claim 38, Lynam also discloses ratios between each of dimensions of the second area and respectively-corresponding dimensions of the first area are (Fig. 2 – magnification of 1).
Regarding claim 39, Carollo also discloses the display system is a head mounted display ([0106] – a HMD device).
Regarding claim 40, Lynam also discloses a light source disposed in optical communication with the first display layer, and wherein the first display layer is configured to modulate the light received from the source ([0030]).
Regarding claim 41, Carollo also discloses the second display layer is configured to receive modulated light from the first display layer and configured to modulate the received light, and comprising an eyepiece for receiving the modulated light from the second display layer (Fig. 2; [0062] – eyepiece with lens 210).
Regarding claim 44, Lynam also discloses the second display layer comprises an LCD ([0046]).
	Regarding claim 45, Carollo also discloses the optical system includes an optical relay system (Fig. 2 – layer 206 as an optical relay system).
Regarding claim 46, Carollo also discloses the optical system includes a beam splitter (Fig. 2 – layer 206 with beam splitter).
Regarding claim 47, Carollo also discloses the optical system includes a polarized beam splitter ([0054]).
Regarding claim 48, Carollo also discloses the first and second display layers are configured to spatially modulate light (Fig. 2).
Claims 1-3, 5, 7-8, 12, 18-31, 33-35, 39-41, and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Maimone et al. (US 2015/0363978 A1 – hereinafter Maimone) and Carollo.
Regarding claim 1, Maimone discloses a display system having an axis and comprising: first and second display layers (Fig. 1 – first layer with respect to the user and the third layer with respect to the user), each of the first and second display layers comprising a pixelated display layer (Fig. 5); and an optical system between said first and second display layers (Fig. 1 – the second layer with respect to the user), the optical system configured to form an optical image of a first predefined area of the first display layer on a second predefined area of the second layer (Fig. 1).
However, Maimone does not disclose the optical system is telecentric at the second display layer.
Carollo discloses the optical system is telecentric at the second display layer (Fig. 4; [0069]).
One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Carollo into the display system taught by Maimone to make the magnification independent of the depth.
Regarding claim 2, Maimone also discloses said optical system is configured to form an optical image of said second area on said first area (Fig. 1; Fig. 5).
	Regarding claim 3, Maimone also discloses the first and second layers are optical conjugates of one another (Fig. 1; Fig. 5).
(Fig. 1; Fig. 5).
	Regarding claim 7, Maimone also discloses the first area includes a first group of pixels of the first display layer, the second area includes a second group of pixels of the second display layer, and the first and second areas are optical conjugates of one another (Fig. 1; Fig. 5 – a group of one pixel).
	Regarding claim 8, Maimone also discloses at least one of the first and second groups of pixels includes only one pixel (Fig. 1; Fig. 5 – each pixel is interpreted as a group on its own, thus the first group and the second group includes only one pixel).
Regarding claim 12, Maimone also discloses the display system is a head mounted display ([0016] – a HMD device).
Regarding claim 18, Maimone also discloses the optical system includes an optical relay system (Fig. 1 – the second layer with respect to user eye as an optical relay system).
Regarding claim 19, Carollo also discloses the optical system includes a beam splitter (Fig. 2 – layer 206 with beam splitter).
	Regarding claim 20, Carollo also discloses the optical system includes a polarized beam splitter ([0054]).
	Regarding claim 21, Carollo also discloses the optical system is telecentric at the first display layer (Fig. 4; [0069]).
(Fig. 2).
Regarding claim 24, Maimone discloses a display system having an axis and comprising: first and second display layers (Fig. 2 – display layer 12 and display layer 18), each of the first and second display layers comprising a pixelated display layer ([0035]); and an optical system between said first and second display layers, the optical system configured to form an optical image of a first predefined area of the first display layer on a second predefined area of the second layer (Fig. 2).
Maimone does not disclose the first display layer comprises a reflective spatial light modulation layer.
 Carollo discloses a first display layer comprises a reflective spatial light modulation layer (Fig. 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Carollo into the display system taught by Maimone to enable improvement of light resistance and prevention of damaging of the liquid crystal layer. 
Regarding claim 22, Carollo also discloses the optical system is telecentric at the second display layer (Fig. 4; [0069]).
Regarding claim 25, Carollo also discloses the first display layer comprises a transmissive spatial light modulation layer ([0041] – transmits light in AR environment).
Regarding claim 26, Carollo also discloses a reflective spatial light modulation layer (Fig. 2).
(Fig. 2).
Regarding claim 28, Carollo also discloses the second display layer comprises a reflective spatial light modulation layer (Fig. 2).
Regarding claim 29, Carollo also discloses the second display layer comprises a transmissive spatial light modulation layer ([0041] – transmits light in AR environment).
Regarding claim 30, Maimone also discloses said optical system is configured to form an optical image of said second area on said first area (Fig. 1; Fig. 5).
Regarding claim 31, Maimone also discloses the first and second layers are optical conjugates of one another (Fig. 1; Fig. 5).
Regarding claim 33, Maimone also discloses said optical system is configured to establish a unique one-to-one imaging correspondence between the first and second areas (Fig. 1; Fig. 5).
Regarding claim 34, Maimone also discloses the first area includes a first group of pixels of the first display layer, the second area includes a second group of pixels of the second display layer, and the first and second areas are optical conjugates of one another (Fig. 1; Fig. 5 – a group of one pixel).
Regarding claim 35, Maimone also discloses at least one of the first and second groups of pixels includes only one pixel (Fig. 1; Fig. 5 – each pixel is interpreted as a group on its own, thus the first group and the second group includes only one pixel).
([0016] – a HMD device).
Regarding claim 40, Lynam also discloses a light source disposed in optical communication with the first display layer, and wherein the first display layer is configured to modulate the light received from the source ([0030]).
Regarding claim 41, Carollo also discloses the second display layer is configured to receive modulated light from the first display layer and configured to modulate the received light, and comprising an eyepiece for receiving the modulated light from the second display layer (Fig. 2; [0062] – eyepiece with lens 210).
Regarding claim 44, Lynam also discloses the second display layer comprises an LCD ([0046]).
Regarding claim 45, Maimone also discloses the optical system includes an optical relay system (Fig. 1 – the second layer with respect to user eye as an optical relay system).
Regarding claim 46, Carollo also discloses the optical system includes a beam splitter (Fig. 2 – layer 206 with beam splitter).
Regarding claim 47, Carollo also discloses the optical system includes a polarized beam splitter ([0054]).
Regarding claim 48, Carollo also discloses the first and second display layers are configured to spatially modulate light (Fig. 2).
Claims 15-16 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam and Carollo as applied to claims 1-5, 7-14, 17-41, and 44-48 above.
Regarding claim 15, see the teachings of Lynam and Carollo as discussed in claim 1 above. However, Lynam and Carollo do not disclose the first display layer comprises a LCoS.
	LCoS display layers are well known in the art.
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a LCoS into the first display taught by Lynam and Carollo because LCoS displays are well known for its capability for providing higher brightness level and deeper dark level.
	Regarding claim 16, see the teachings of Lynam and Carollo as discussed in claim 1 above. However, Lynam and Carollo do not disclose the second display layer comprises a LCoS.
	LCoS display layers are well known in the art.
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a LCoS into the second display taught by Lynam because LCoS displays are well known for its capability for providing higher brightness level and deeper dark level.
	Claim 42 is rejected for the same reason as discussed in claim 15 above.
	Claim 43 is rejected for the same reason as discussed in claim 16 above.
Claims 15-16 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Maimone and Carollo as applied to claims 1-3, 5, 7-8, 12, 18-31, 33-35, 39-41, and 44-48 above.
Regarding claim 15, see the teachings of Maimone and Carollo as discussed in claim 1 above. However, Maimone and Carollo do not disclose the first display layer comprises a LCoS.
	LCoS display layers are well known in the art.
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a LCoS into the first display taught by Maimone and Carollo because LCoS displays are well known for its capability for providing higher brightness level and deeper dark level.
	Regarding claim 16, see the teachings of Maimone and Carollo as discussed in claim 1 above. However, Maimone and Carollo do not disclose the second display layer comprises a LCoS.
	LCoS display layers are well known in the art.
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a LCoS into the second display taught by Maimone and Carollo because LCoS displays are well known for its capability for providing higher brightness level and deeper dark level.
Claim 42 is rejected for the same reason as discussed in claim 15 above.
	Claim 43 is rejected for the same reason as discussed in claim 16 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/HUNG Q DANG/Primary Examiner, Art Unit 2484